DETAILED ACTION

This Office Action is in response to the amendment, filed on January 21, 2022.  Primary Examiner acknowledges Claims 1 and 4-12 are pending in this application, with Claims 1, 4, 6, 7, 9, 10 and 12 having been currently amended, Claims 2, 3, 13 and 14 having been cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Formica et al. (8,978,648) in view of Ovizinsky et al. (2014/0102456).
As to Claim 1, Formica discloses a nasal cannula system (Figures 10 and 12), comprising: a nasal body (90, “patient interface 90 (e.g., nasal prong arrangement)” Column 3, Lines 60-65) having a pair of nasal prongs (“nasal prongs” Column 3, Lines 40-45) configured for insertion into nasal passages when worn by a patient; an elongated gas delivery tube (10 including 15, inwardly facing surface 30 or patient contacting side is relatively flat or smooth, i.e., patient contacting side substantially flat in cross-section. The inwardly facing surface is adapted to be positioned against the patient's face in use, e.g., adapted to sit substantially flush or parallel against the patient's face in use. Such flat arrangement increases comfort for the patient in use and reduces facial marking.” Column 5, Lines 5-15) joined to a generally curved side (40, “a second or outwardly facing surface 40. ... the outwardly facing surface 40 (also referred to as a non-patient contacting side) is adapted to face away from the patient's face in use. The non-patient contacting side is the side that is viewable or exposed to an observer in use.” Column 4, Lines 30-40; “the outwardly facing surface 40 or non-patient contacting side has a smooth contour. In an example, as shown in FIG. 8, the radius of curvature at d4 may be about 2-5 mm, e.g., 3.5 mm.” Column 5, Lines 35-45) that together form a passageway (defined by the interior lumen) there between having a semi-circular cross section (“a generally D-shaped cross-section” Column 4, Lines 30-40); and an internal rib (“the air delivery conduit may include structural reinforcement (e.g., one or more internal ribs) to reduce the tendency of the conduit to obstruct or collapse while bending.” Column 7, Lines 55-65) extending along the length of the gas delivery tube (10 including 15), does not expressly disclose “the internal rib is discontinuous along the length of the gas delivery tube so as to allow fluid communication between regions of the passageway on opposite sides of the internal rib”.
Ovizinsky teaches a similar nasal cannula system to Formica having varying configurations of internal ribs (928-9 of Figure 36 - “In FIG. 36, the nodule arrangement includes rectangular nodules 928-9 of different sizes arranged to extend parallel to the longitudinal axis of the tube.” Para 0203) including discontinued ribs extending along the length of the gas delivery tube.  Ovizinsky teaches the “nodules or ribs 928 to provide crush resistance to the tube. The nodules may be shaped to decrease air resistance or impedance in the tube.” (Para 0200). Further, Ovizinsky teaches “it should be appreciated that the tube may include any suitable number of nodules (e.g., one, two, three, or more) along the upper wall and lower wall, and the nodules may be aligned and/or offset from one another. In addition, the nodules may include other suitable shapes and may be arranged along the upper and/or lower walls in other suitable manners, e.g., symmetrically and/or asymmetrically arranged. Alternatively, only one of the walls may provide one or more nodules adapted to engage the other of the walls.” (Para 0201). 
Regarding the newly added limitation of “spanning completely from the substantially flat side to the curved side” limitation, as indicated above and reiterated in bold - Ovizinsky teaches “it should be appreciated that the tube may include any suitable number of nodules (e.g., one, two, three, or more) along the upper wall and lower wall” (Para 0201).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the gas delivery tube of Formica to include the use of a discontinuous rib as taught by Ovizinsky to impart crush resistance to the tube and decrease the air resistance or impedance within the tube. 
As to Claim 4, the modified Formica, specifically Formica discloses the gas delivery tube (10 including 15) has a flat side (30) configured to lay against a patient's skin when worn (“adapted to sit substantially flush or parallel against the patient's face in use.”. Column 5, Lines 5-15). 
As to Claim 6, the modified Formica, specifically Formica discloses a supply adapter (92, “the second cuff may be adapted to engage a respective end of a manifold 92 communicated with the outlet of the PAP device 95 via another air delivery conduit 97.” Column 3, Lines 60-70) having a gas port (“second cuff”) with a semi-circular cross-section matching that of the passageway (defined by the interior lumen) of one of the pair of gas delivery tubes (as shown in Figures 10 and 12, the gas delivery tubes - 10 including 15-  on the left and right sides of the patient’s face).
As to Claim 7, the modified Formica, specifically Formica discloses supply adapter (92, “the second cuff may be adapted to engage a respective end of a manifold 92 communicated with the outlet of the PAP device 95 via another air delivery conduit 97.” Column 3, Lines 60-70) comprises a connection port (“second cuff”) with a semi-circular cross-section matching that of 
As to Claim 8, the modified Formica, specifically Formica discloses the gas delivery tube (10 including 15) comprises a pair of gas delivery tubes (as shown in Figures 10 and 12, the gas delivery tubes - 10 including 15-  on the left and right sides of the patient’s face), each of said pair of gas delivery tubes configured to lay against opposite sides of a patient's head when worn (“adapted to sit substantially flush or parallel against the patient's face in use.”. Column 5, Lines 5-15). 
As to Claim 9, the modified Formica, specifically Formica discloses a supply adapter (92, “the second cuff may be adapted to engage a respective end of a manifold 92 communicated with the outlet of the PAP device 95 via another air delivery conduit 97.” Column 3, Lines 60-70) having a pair of tube ports (“second cuff”) each having a semi-circular cross-section matching that of the passageway (defined by the interior lumen) of one of the pair of gas delivery tubes (as shown in Figures 10 and 12, the gas delivery tubes - 10 including 15-  on the left and right sides of the patient’s face).
As to Claim 10, the modified Formica, specifically Formica discloses a supply adapter (92) comprising a pair of connection ports (best seen Figure 9, as the region leading from 10 to 92) each fluidly connecting one of the pair of tube ports (“second cuff”) to a supply port (defined by the openings of 92 receiving 10), the supply port configured to for connection to a gas supply (97, via 92), the pair of connection ports (best seen Figure 9, as the region leading from 10 to 92) abutting and having generally circular cross section (best seen Figures 10 and 12) to receive a pair of gas delivery tubes (10) with flat exterior sides abutting. 

As to Claim 12, please see the rejection of Claim 1.  The difference between Claim 12 and Claim 1 is the deletion of the limitations to the “nasal body” and “nasal prongs”. 

Claim 5 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Formica et al. (8,978,648), as applied to Claim 1, in view of Payton (2015/0020811). 
As to Claim 5, the modified Formica, specifically Formica discloses a nasal cannula system having a gas delivery tube for orientation about the face of the patient; yet, does not expressly disclose “a surface retainer with a clamp having a semi-circular cross-section configured to slidingly receive and hold the gas delivery tube against a patient's skin when worn.”.
Payton teaches a nasal cannula system having a gas delivery tube for orientation about the face of the patient, wherein at the patient’s cheek, a surface retainer (17, best seen Figures 1, 5, and 6; “a semi-rigid stabilization patch 17 on the patient's face that further secures the tubing to the cheek of the patient” Para 0058; “The semi-rigid stabilization patch 17 comprises a preferably semi-rigid substantially C-shaped clip 21 located on an upper surface 22 of a stabilization patch 17 having adhesive 23 located on a rear surface 24 to attach the stabilization The first section of tubing 8 may be pressed into the C-shaped clip 21 and held in place by a pressure fit, as illustrated in FIG. 1.” Para 0062) with a clamp (21) having a semi-circular cross section (“C shaped”) is configured to receive and hold the gas delivery tube (8) against the patient’s skin.   Payton teaches the resultant effect of this construction is the stabilizing of the tubing about the patient’s face. (Para 0062). Therefore, it would have been obvious to one having ordinary skill in the art to modify the nasal cannula systems of the modified Formica to include the use of a surface retainer with clamp, as taught by Payton to stabilize the tubing about the patient’s face. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot.
Although Primary Examiner appreciates Applicant’s amendment to better clarify the breadth and scope of the claimed invention, the claims as written do not obviate the rejection.  Primary Examiner notes in Applicant’s remarks, Page 11, Paragraph 3, Applicant attempts to establish a chasm between the prior art made of record and the claimed invention citing “In contrast, the claimed invention specifically recites that the internal rib spans completely from the flat side to the curved side and is only a single rib with any discontinuities being along the length of the elongated body and not across the width of the elongated body. By virtue of this claimed configuration, it is not possible for the internal rib to shift or collapse against another structure in the elongated body so as to inadvertently close off the entire passageway.” (Emphasis Added).  However, again these amendments do not have an result in the identification of allowable subject matter.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this particular case, the claim listing provided on January 21, 2022 does not include any disclosure to the term “single” or the concept of a solitary rib.  Even still, Primary Examiner would like to bring to Applicant’s attention the concept of a single rib was already a consideration of the prior art made of record.  In particular, Ovizinsky teaches “it should be appreciated that the tube may include any suitable number of nodules (e.g., one, two, three, or more) along the upper wall and lower wall” (Para 0201).    Thus, the number of nodules does provide for a single (one) nodule extending along the tube in the longitudinal direction as shown in Figure 36. 
Regarding the limitation to “internal rib spans completely from the flat side to the curved side”, Ovizinsky teaches “it should be appreciated that the tube may include any suitable number of nodules (e.g., one, two, three, or more) along the upper wall and lower wall” (Para 0201).  This concept of along the upper wall and the lower wall is coextensive with the curved side and the flat side as claimed, thus the configuration of the rib spanning from along the upper and lower wall meets the limitations of the rib spanning from the curved side to the flat side.  
Primary Examiner notes also within Applicant’s remarks, Applicant alleges “the reference Ovizinsky (2014/0102456) teaches away from combination with either Formica or Haibach and therefore cannot be combined in the manner suggested to make the claims as amended unpatentable.” (Remarks, Page 11, Paragraph 1) (Emphasis Added).  
Primary teaching away” is unfounded and unsubstantiated.   The devices of Formica and Ovizinsky are both nasal cannula devices suitable for imparting the delivery of gases to a patient, thus, these inventions are within the same field of endeavor.  
Still further, Primary Examiner notes Formica expressly discloses “the air delivery conduit may include structural reinforcement to reduce the tendency of the conduit to obstruct or collapse while bending.” (Column 1, Lines 60-65); whilst, Ovizinsky teaches the “The tube 925 is a thermoformed tube having a flat or non-cylindrical cross-section with anti-crush or occlusion resistant nodules or ribs 928 to provide crush resistance to the tube. The nodules may be shaped to decrease air resistance or impedance in the tube.” (Para 0200).  Consequently, both nasal cannula systems are concerned with the problem of bending which may cause the obstruction or collapse of the tube.
Consequently, it is unequivocally clear, that the inventions of Formica and Ovizinsky do not teach away, as they are both in the same field of endeavor and concerned with the same problem, but rather are providing alternative constructions of the manner of construction to meet the goal of preventing obstruction or collapse of the air delivery tube which would hinder the ability of the nasal cannula device to supply air/gas to the patient.  
Therefore, in light of the aforementioned reasoning, the non-final rejection of the claims has been made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785